DETAILED ACTION
This action is in response to the communication filed on 07/05/2022.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 07/05/2022, the claims 1-17 are allowed.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In view of the applicant amendment filed on 07/05/2022 all rejections have been withdrawn. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas discloses US 20180240352 A1 Method and system of educational assessment.
Khayat discloses US 6327571 B1 Method and apparatus for hardware realization
process assessment.
Miller discloses US 20200302296 A1 SYSTEMS AND METHOD FOR OPTIMIZING
EDUCATIONAL OUTCOMES USING ARTIFICIAL INTELLIGENCE.

Hertz et al discloses US 10303999 B2 Machine learning-based relationship association
and related discovery and search engines.

 	    REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 9, & 17. More specifically, the prior art of record does not specifically suggest extracting, using one or more text mining models, metadata associated with at least one category of each entity of a plurality of entities participating in a deal via one or more hardware processors, from a plurality of data sources associated with the plurality of entities, wherein the plurality of data sources accessible through a cloud infrastructure; dynamically configuring, via the one or more hardware processors, an assessment for the at least one category based on the metadata by using a set of Natural Language Processing (NLP) rules, the assessment comprising a plurality of parameters associated with a data integration of the plurality of entities, wherein the assessment being administered to a plurality of users from the plurality of entities to obtain a plurality of responses to the assessment from the plurality of users; assigning, by using an artificial intelligence (AI) based processing model, a similarity score to the plurality of responses, via the one or more hardware processors, wherein the similarity score is indicative of extent of match between distinct response obtained from the plurality of entities; and recommending, by a recommendation engine, a data integration model from amongst a plurality of data integration models for the deal based on the similarity score, via the one or more hardware processors.
Dependent claims 2-8, & 10-16, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166